DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities: On page 1 line 12 the phrase “to be mate” should read --to be mated--.  On page 1 in line 17, the phrase “cover the electrical connector assembly” should read --cover of the electrical connector assembly--.  On page 2 in line 15, the phrase “metallic with” should read --metallic top with--.  On page 5 in line 10, the phrase “forms a installation hole” should read --forms an installation hole--.  On page 5 in line 23, the phrase “extend both securing holes” should read --extend through both the securing holes--.
Appropriate correction is required.
Claim Objections
Claims 1, 6, 10-13, and 17 are objected to because of the following informalities:  In claim 1 line 4, the word “position” should read --positioned--.  In claim 1 line 10, the phrase “spring mechanism” should read --a spring mechanism--.  In claim 6 line 3, the word “rearward” should read --rearwardly--.  In claims 10-13, there should be a period after the claim numbers of each claim.  In claim 13 line 4, the word “position” should read --positioned--.  In claim 17 line 4, word “position” should read --positioned--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regard to claim 9, it is unclear what “a temperature sensor” is referring to, the temperature sensor from claim 8, or a new temperature sensor.  For prior art analysis, either of these can be considered to meet this limitation.
Allowable Subject Matter
Claims 1-8 and 10-20 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 1, Lin teaches, as shown in figures 1-6: “An electrical connector assembly 1000 comprising: a seat unit 100 forming a receiving cavity 101 for receiving an electronic package; and a cover unit 200 position upon the seat unit and including: a first cover 210 including a lower first frame 213 and an upper pressing block 212 secured to each other to commonly sandwich a heat sink therebetween along a vertical direction in a floating manner; wherein the heat sink 211 is located above the receiving cavity 101 in the vertical direction”.
Lin does not teach: “and spring mechanism is provided between the pressing block and the heat sink to constantly urge the heat sink toward the first frame downwardly in the vertical direction”.  The prior art of record does not anticipate or render obvious all the limitations of claim 1.

With regard to claim 13, Lin teaches, as shown in figures 1-6: “An electrical connector assembly 1000 comprising: a seat unit 100 forming a receiving cavity 101 for receiving an electronic package; and a cover unit 200 position upon the seat unit 100 and including: a first cover 210 including a lower first frame 213 and an upper pressing block 212 secured to each other to commonly sandwich a heat sink 211 therebetween along a vertical direction in a floating manner; wherein the heat sink 211 is located above the receiving cavity 101 in a vertical direction”.


With regard to claim 17, Lin teaches, as shown in figures 1-6: “An electrical connector assembly 1000 comprising: a seat unit 100 forming a receiving cavity 101 for receiving an electronic package; and a cover unit 200 position upon the seat unit 100 and including: a first cover 210 including a lower first frame 213 and an upper pressing block 212 secured to each other to commonly sandwich a heat sink 211 therebetween along a vertical direction in a floating manner; and a second cover 220… including… a metallic top 220… and a rotatable latch 230 pivotally secured to the metallic top 220 with a hook 2301 adapted to be engaged within a recess 105 in the seat unit 100; wherein the heat sink 211 is located above the receiving cavity 101 in the vertical direction”. 
Lin does not teach: “a lower second frame assembled with the first frame”, the metallic top being “pivotally assembled to the second frame”, or “the metallic top includes a retaining portion in front of the rotatable latch to rearwardly confront the rotatable latch for preventing incautious outward rotation of the rotatable latch”.  The prior art of record does not anticipate or render obvious all the limitations of claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831